Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on TW108122184, filed 06/25/2019. 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2019, 09/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Notes
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims below. Although the specified citations are representative teachings and are applied to the specific limitations within the claims, other passages, internally cited references, and figures may apply. In preparing a response, it is respectfully requested that, the applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by reference(s) or as disclosed by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-4, 9-10, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chou et al. (US8805176B1) in view of Cho et al. (US20160370579A1), Lin (US20150253569A1).

Independent claim 1, Chou teaches an imaging lens module with auto focus function (Figs. 1-3, [Col. 2;52:67-Col.4:32] “auto-focus driving structure” e.g. 100), comprising: 
an imaging lens assembly (see Fig. 1, lens e.g. 1), having an optical axis (Figs. 1-3, common optical axis e.g. L), 
an electromagnetic driving component assembly (Fig. 2-3; first driving component e.g. 30), configured to drive the imaging lens assembly to move in a direction parallel to the optical axis, and the electromagnetic driving component assembly ([Col.3; 14:16]) comprising: 
a first driving component (Figs. 2-3; coil e.g. 31), being electrically conductive and configured for an electric current to flow through ([Col. 3;33;36]); and 

wherein the electromagnetic driving component assembly (Fig. 2-3; first driving component e.g. 30) drives the imaging lens assembly to move in the direction parallel to the optical axis by a Lorentz force generated by an electromagnetic interaction between the first driving component and the second driving component ([Col. 3;36:40], It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Chou teaches “wherein the electromagnetic driving component assembly e.g. 30 drives the imaging lens assembly to move in the direction parallel to the optical axis by a Lorentz force generated by an electromagnetic interaction between the first driving component and the second driving component”, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Chou anticipates the claim); and 
a lens carrier (see Fig. 1-3, Lens e.g. 1 is a lens carrier since it is carrying lenses inside even that the details of how many lenses are not shown in the prior art), for the imaging lens assembly to be mounted thereto such that the imaging lens assembly can be wholly driven to move in the direction parallel to the optical axis by the Lorentz force (It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Chou teaches “), for the imaging lens assembly to be mounted thereto such that the imaging lens assembly can be wholly driven to move in the direction parallel to the optical axis by the Lorentz force”, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Chou anticipates the claim), and 
a first annular mounting surface (see Fig. 2-3, slanted surface e.g. 1 that faces toward image side), facing toward an image side;
a mounting structure (Fig. 2, e.g. top part of 20), configured for one of the first driving component and the second driving component to be mounted thereto (see Fig. 3); 
wherein the lens carrier further comprises a plurality of plate portions (see Fig. 4, e.g. 1 when assembled with e.g. 20 as in Fig. 3, the lens retainer e.g. 20 comprises a plurality of plate portions e.g. protruding side structure at e.g. 20), and the plurality of plate portions are located at the mounting structure and configured, together with the mounting structure (see Fig. 3, when e.g. 1 and e.g. 20 are assembled together), for the one of the first driving component and the second driving component to be mounted thereto (see Fig. 4, Examiner note – when e.g. 1 and e.g. 20 are assembled together, for the one of the first driving component e.g. 31 and the second driving component e.g. 32 to be mounted thereto); 
an angle between each of the plurality of plate portions and the first annular mounting surface is θ (see Fig. 2-3, Examiner note – by drawing a line from the plurality of protruding side structure e.g. 20 and slanted surface of lens e.g. 1 you have a right angle or 90 degrees), and the following condition is satisfied: 80 [deg.]<θ<100 [deg.] (see Fig. 2-3, Examiner note – by drawing a line from the plurality of protruding side structure e.g. 20 and slanted surface of lens e.g. 1, forms a right angle or 90 degrees, which meet the condition).
Chou does not explicitly teach the imaging lens assembly comprising: an optical shielding plate, having an object-side surface, an image-side surface and a bore surface, and the bore surface being connected to the object-side surface and the image-side surface; and an object-side lens element, wherein the optical shielding plate is disposed on an object side of the object-side lens element, the image-side surface of the optical shielding plate is in physical contact with the object-side lens element, and there is no additional optical lens element disposed on the object side of the object-side lens element; he lens carrier comprising: an object-side part, located at an object-side end of the lens carrier, and the object-side part comprising: a tip-end minimal aperture, configured for light to travel through in the imaging lens assembly; and the first annular mounting surface being for the optical shielding plate to be mounted thereon, and the first annular mounting surface being in physical contact with the object-side surface of the optical shielding plate; and wherein the object-side part of the lens carrier further comprises a tapered surface, the tapered surface surrounds the tip-end minimal aperture, an area surrounded by the tapered surface tapers off from the image side to an object side, and the tapered surface extends to the first annular mounting surface.
However, Cho teaches the imaging lens assembly (Figs. 3-5) comprising: an optical shielding plate (see Figs. 3-5; [0022] light shielding plates e.g. 31,32,33,34, and 35), having an object-side surface, an image-side surface and a bore surface, and the bore surface being connected to the object-side surface and the image-side surface (see Fig. 3-5, e.g. 31, has an object-side surface, image-side surface and a bore i.e. middle space); and 
an object-side lens element, wherein the optical shielding plate is disposed on an object side of the object-side lens element (see [0049] e.g. left side of lens 21 object-side lens element from Fig. 3), 
the image-side surface of the optical shielding plate is in physical contact with the object-side lens element (see Fig. 3, e.g. image side of 31), and there is no additional optical lens element disposed on the object side of the object-side lens element (see Fig. 3, no other optical lens element disposed on the object side of the object-side lens element); 
the lens carrier (see Fig. 3-4, e.g. 10) comprising: 
an object-side part (see Fig. 3, e.g. 15), located at an object-side end of the lens carrier, and the object-side part (see Fig. 3-3) comprising: 
a tip-end minimal aperture (Fig. 3, e.g. 14), configured for light to travel through in the imaging lens assembly (see Fig. 4, Examiner note – light travel through in the imaging lens assembly e.g. whole structure in Figs. 3-4); and 
the first annular mounting surface (see Fig. 3, located at e.g. 32 same area of the shield) being for the optical shielding plate to be mounted thereon, and the first annular mounting surface being in physical contact with the object-side surface of the optical shielding plate (see Fig. 3-4, [0024]); and 
wherein the object-side part of the lens carrier (see Fig. 3-4, e.g. 10) further comprises a tapered surface (see Fig. 3, the slanted surface next to e.g. 31), the tapered surface surrounds the tip-end minimal aperture (Fig. 3, e.g. 14), an area surrounded by the tapered surface tapers off from the image side to an object side, and the tapered surface extends to the first annular mounting surface (see Fig. 3, the slanted surface next to e.g. 31); 
Therefore, Cho teaches the imaging lens assembly comprising: an optical shielding plate, having an object-side surface, an image-side surface and a bore surface, and the bore surface being connected to the object-side surface and the image-side surface; and an object-side lens element, wherein the optical shielding plate is disposed on an object side of the object-side lens element, the image-side surface of the optical shielding plate is in physical contact with the object-side lens element, and there is no additional optical lens element disposed on the object side of the object-side lens element; he lens carrier comprising: an object-side part, located at an object-side end of the lens carrier, and the object-side part comprising: a tip-end minimal aperture, configured for light to travel through in the imaging lens assembly; and the first annular mounting surface being for the optical shielding plate to be mounted thereon, and the first annular mounting surface being in physical contact with the object-side surface of the optical shielding plate; and wherein the object-side part of the lens carrier further comprises a tapered surface, the tapered surface surrounds the tip-end minimal aperture, an area surrounded by the tapered surface tapers off from the image side to an object side, and the tapered surface extends to the first annular mounting surface as it enables the lens assembly thus formed that has an improved and consistent image quality, is produced at a relatively low cost and is efficiently assembled (0031). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a lens assembly from Chou to have the imaging lens assembly comprising: an optical shielding plate, having an object-side surface, an image-side surface and a bore surface, and the bore surface being connected to the object-side surface and the image-side surface; and an object-side lens element, wherein the optical shielding plate is disposed on an object side of the object-side lens element, the image-side surface of the optical shielding plate is in physical contact with the object-side lens element, and there is no additional optical lens element disposed on the object side of the object-side lens element; he lens carrier comprising: an object-side part, located at an object-side end of the lens carrier, and the object-side part comprising: a tip-end minimal aperture, configured for light to travel through in the imaging lens assembly; and the first annular mounting surface being for the optical shielding plate to be mounted thereon, and the first annular mounting surface being in physical contact with the object-side surface of the optical shielding plate; and wherein the object-side part of the lens carrier further comprises a tapered surface, the tapered surface surrounds the tip-end minimal aperture, an area surrounded by the tapered surface tapers off from the image side to an object side, and the tapered surface extends to the first annular mounting surface according to the teaching of Cho for the purpose of having the lens assembly thus formed that has an improved and consistent image quality, is produced at a relatively low cost and is efficiently assembled (Cho, [0031]).
Chou, Cho combination does not explicitly teach wherein an axial distance on the optical axis between the tip-end minimal aperture and the first annular mounting surface is h.
However, Lin further teaches wherein an axial distance on the optical axis between the tip-end minimal aperture and the first annular mounting surface is h, and the following condition is satisfied: 0.15 [mm]≤h≤1.3 [mm] (see Fig. 2E, [0034], [0042] second side surface e.g. 140, a first side surface e.g. 130 of an annular optical spacer e.g. 100, the axial distance between e.g. 140 and e.g. 130 is h or T12, from Table 1, given  T12/Dmax = 0.10, given Dmax (mm) e.g. 5.100, solving for T12, gives an axial distance of 0.51, which meets the condition).
Therefore, Lin teaches wherein an axial distance on the optical axis between the tip-end minimal aperture and the first annular mounting surface is h, and the following condition is satisfied: 0.15 [mm]≤h≤1.3 [mm] as it enables the annular optical spacer to be applied to a compact optical lens system, and can provide a desirable structural strength at the same time (0042). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the invention from inventor Chou to have wherein an axial distance on the optical axis between the tip-end minimal aperture and the first annular mounting surface is h, and the following condition is satisfied: 0.15 [mm]≤h≤1.3 [mm] according to the teaching of Lin for the purpose of having an annular optical spacer to be applied to a compact optical lens system, and can provide a desirable structural strength at the same time (Lin, [0042]).

Claim 2, Chou, Cho, Lin combination teaches invention of claim 1, wherein the lens carrier further comprises a tubular portion (Chou; see Fig. 2-3, e.g. 1 comprises a tubular portion internally), the tubular portion is connected to the object-side part, the tubular portion comprises a plurality of second annular mounting surfaces (Chou; see Fig. 2-3, e.g. 1, second annular portion e.g. located bottom side surfaces of 1 for lenses), the plurality of second annular mounting surfaces face toward and surround the optical axis (Chou; see Fig. 2-3, bottom surface e.g. 1 optical axis L), the plurality of second annular mounting surfaces are arranged coaxially from the object side to the image side (Chou; see Fig. 2-3, , bottom surface e.g. 1), and the plurality of second annular mounting surfaces have diameters increasing from the object side to the image side (Chou; see Fig. 2-3, bottom surface e.g. 1 optical axis L for each lens inside e.g. 1. In the alternative Cho teaches second annular mounting surface in more detail inside a lens barrel e.g. 10 at Fig. 3).
Claim 3, Chou, Cho, Lin combination teaches invention of claim 2, wherein the imaging lens assembly further comprises at least one optical lens element (Chou; see Fig. 2-3 e.g. 1 has lens inside), and at least one of the plurality of the second annular mounting surfaces is in physical contact with the at least one optical lens element (Chou; see Fig. 2-3 e.g. 1 has lens inside, the plurality of second annular mounting surfaces e.g. 1, second annular portion e.g. located bottom side surfaces of 1 for lenses is in contact with one optical lens element.  In the alternative, Cho, in Fig. 3, teaches a plurality of second annular mounting surfaces e.g. bottom surface of 32, 33, 34, 35).
Claim 4, Chou, Cho, Lin combination teaches invention of claim 3, wherein the plurality of plate portions have two opposite sides overlapping with the mounting structure in the direction parallel to the optical axis (Chou; Fig. 2-3; e.g see Fig. 4, e.g. 1 when assembled with e.g. 20 as in Fig. 3, the lens retainer e.g. 20 comprises a plurality of plate portions e.g. protruding side structure at e.g. 20, have two opposite sides overlapping with the mounting structure in the direction parallel to the optical axis e.g. L).
Claim 9, Chou, Cho, Lin combination teaches invention of claim 1, wherein the tapered surface is a surface of a truncated cone (Cho; see Fig. 3, the slanted surface next to e.g. 31, a truncated cone is a shape of the lens barrel at the opening which hold the lens structure), the tapered surface and the object-side surface of the optical shielding plate are configured to form an annular groove structure, and an air interlayer between the tapered surface and the object-side surface of the optical shielding plate tapers off away from the tip-end minimal aperture (Cho; see Fig. 3, see the tapered surface e.g. slanted next to e.g. 31 and the object-side surface of the plate at surface e.g. 31, which form the annular groove structure at e.g. 14, and an air interlayer between the tapered surface and the object-side surface of the optical shielding plate tapers off away from the tip-end minimal aperture e.g. 15).
Claim 10, Chou, Cho, Lin combination teaches invention of claim 1, wherein an angle between each of the plurality of plate portions and the first annular mounting surface is θ, and the following condition is satisfied: 85 [deg.]<θ<95 [deg.] (see Fig. 2-3, Examiner note – by drawing a line from the plurality of protruding side structure e.g. 20 and slanted surface of lens e.g. 1 you have a right angle or 90 degrees), and the following condition is satisfied: 80 [deg.]<θ<100 [deg.] (see Fig. 2-3, Examiner note – by drawing a line from the plurality of protruding side structure e.g. 20 and slanted surface of lens e.g. 1, forms a right angle or 90 degrees, which meets the condition).
Claim 14, Chou, Cho, Lin combination teaches invention of claim 1, wherein the axial distance on the optical axis between the tip-end minimal aperture and the first annular mounting surface is h, and the following condition is satisfied: 0.15 [mm]≤h≤1.0 [mm] (Lin; see Fig. 2E, [0034], [0042] second side surface e.g. 140, a first side surface e.g. 130 of an annular optical spacer e.g. 100, the axial distance between e.g. 140 and e.g. 130 is h or T12, from Table 1, given  T12/Dmax = 0.10, given Dmax (mm) e.g. 5.100, solving for T12, gives an axial distance of 0.51, which meets the condition).
Claim 5-6, and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chou et al. (US8805176B1), Cho et al. (US20160370579A1), Lin (US20150253569A1), as applied to claim 1 above, and further in view of Chang (US20150234145A1).
Claim 5, Chou, Cho, Lin combination teaches invention of claim 1, except wherein a most-object-side outer diameter of the object-side part is ϕD, and the following condition is satisfied: 0.8 [mm]<ϕD≤3.4 [mm].
However, Chang further teaches wherein a most-object-side outer diameter of the object-side part is ϕD, and the following condition is satisfied: 0.8 [mm]<ϕD≤3.4 [mm] (see Fig. 10A, [0041] most object-side outer diameter of the object-side part e.g. Dmax, is ϕD see Table 1, given 3)
Therefore, Chang teaches wherein a most-object-side outer diameter of the object-side part is ϕD, and the following condition is satisfied: 0.8 [mm]<ϕD≤3.4 [mm] as it enables having a favorable for the manufacture of the annular optical element (0042). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the invention from Chou to have wherein a most-object-side outer diameter of the object-side part is ϕD, and the following condition is satisfied: 0.8 [mm]<ϕD≤3.4 [mm] according to the teaching of Chang for having a favorable for the manufacture of the annular optical element (Chang, [0042]).
Claim 6, Chou, Cho, Lin, Chang combination teaches invention of claim 5, wherein an entrance pupil diameter of the imaging lens assembly is defined by the tip-end minimal aperture of the lens carrier, the entrance pupil diameter of the imaging lens assembly is EPD (Chang; see Fig. 1A and 10A, Table 3, gives Fno=2.21, given f=4.16, which is f/EPD=2.21 then EPD is calculated 1.88), a most-object-side outer diameter of the object-side part is ϕD (Chang; see Fig. 1A and 10A, most object-side outer diameter of the object-side part e.g. Dmax, is ϕD see Table 1, given Dmax e.g. 3), and the following condition is satisfied: 0.55<EPD/ϕD<1.0 (Chang; see Fig. 10A, Table 3, gives Fno=2.21, given f=4.16, which is f/EPD=2.21 then EPD e.g. 1.88, most object-side outer diameter of the object-side part e.g. Dmax, is ϕD see Table 1, given Dmax e.g. 3, gives a ratio value e.g. 0.62).
Claim 11, Chou, Cho, Lin combination teaches invention of claim 1, further comprising a plurality of optical shielding components (Cho; see Figs. 3-5; [0022] light shielding plates e.g. 31,32,33,34, and 35), wherein the plurality of optical shielding components are located on the image side of the optical shielding plate (Cho; see Figs. 3-5; [0022] light shielding plates e.g. 31,32,33,34, and 35, are also on the image side). 
Chou, Cho, Lin does not explicitly teach an entrance pupil diameter of the imaging lens assembly is defined by the tip-end minimal aperture of the lens carrier, the entrance pupil diameter of the imaging lens assembly is EPD, a minimum value among aperture diameters of the plurality of optical shielding components is ϕmin, and the following condition is satisfied: 0.90<EPD/ϕmin<1.4.
Further, Chang teaches an entrance pupil diameter of the imaging lens assembly is defined by the tip-end minimal aperture of the lens carrier, the entrance pupil diameter of the imaging lens assembly is EPD (Chang; see Fig. 1A and 10A, Table 3, gives Fno=2.21, given f=4.16, which is f/EPD=2.21 then EPD is calculated 1.88), a minimum value among aperture diameters of the plurality of optical shielding components is ϕmin (Chang; see Fig. 1A and 10A, minimum value among aperture diameters of the plurality of optical shielding components is e.g. Do, is ϕmin see Table 1, given Do e.g. 1.85), and the following condition is satisfied: 0.90<EPD/ϕmin<1.4 (Chang; see Fig. 1A and 10A, Table 3, gives Fno=2.21, given f=4.16, which is f/EPD=2.21 then EPD is calculated 1.88, minimum value among aperture diameters of the plurality of optical shielding components is e.g. Do, is ϕmin see Table 1, given Do e.g. 1.85, gives ratio e.g. 1.01).
Therefore, Chang teaches an entrance pupil diameter of the imaging lens assembly is defined by the tip-end minimal aperture of the lens carrier, the entrance pupil diameter of the imaging lens assembly is EPD, a minimum value among aperture diameters of the plurality of optical shielding components is ϕmin, and the following condition is satisfied: 0.90<EPD/ϕmin<1.4 as it enables having a favorable for the manufacture of the annular optical element (0042). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the invention from Chou to have an entrance pupil diameter of the imaging lens assembly is defined by the tip-end minimal aperture of the lens carrier, the entrance pupil diameter of the imaging lens assembly is EPD, a minimum value among aperture diameters of the plurality of optical shielding components is ϕmin, and the following condition is satisfied: 0.90<EPD/ϕmin<1.4 according to the teaching of Chang for having a favorable for the manufacture of the annular optical element (Chang, [0042]).
Claim 12, Chou, Cho, Lin, Chang combination teaches invention of claim 11, wherein the entrance pupil diameter of the imaging lens assembly is EPD, the minimum value among aperture diameters of the plurality of optical shielding components is ϕmin, and the following condition is satisfied: 0.94<EPD/ϕmin<1.36 (Chang; see Fig. 1A and 10A, Table 3, gives Fno=2.21, given f=4.16, which is f/EPD=2.21 then EPD is calculated 1.88, minimum value among aperture diameters of the plurality of optical shielding components is e.g. Do, is ϕmin see Table 1, given Do e.g. 1.85, gives ratio e.g. 1.01).
Claim 13, Chou, Cho, Lin, Chang combination teaches invention of claim 12, wherein the entrance pupil diameter of the imaging lens assembly is EPD, the minimum value among aperture diameters of the plurality of optical shielding components is ϕmin, and the following condition is satisfied: 0.98<EPD/ϕmin<1.30 (Chang; see Fig. 1A and 10A, Table 3, gives Fno=2.21, given f=4.16, which is f/EPD=2.21 then EPD is calculated 1.88, minimum value among aperture diameters of the plurality of optical shielding components is e.g. Do, is ϕmin see Table 1, given Do e.g. 1.85, gives ratio e.g. 1.01).
Claim 7-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chou et al. (US8805176B1), Cho et al. (US20160370579A1), Lin (US20150253569A1), as applied to claim 1 above, and further in view of Lin et al. hereafter Lin916 (US20180003916A1).
Claim 7, Chou, Cho, Lin combination teaches invention of claim 1, except wherein the object-side part of the lens carrier further comprises a plurality of straight structures, the plurality of straight structures are disposed on the tapered surface and surround the tip-end minimal aperture, and the plurality of straight structures extend away from the tip-end minimal aperture.
However, Lin916 teaches wherein the object-side part of the lens carrier further comprises a plurality of straight structures (Fig. 1B, [0030] plurality of straight structures or wedge structures e.g. 140), the plurality of straight structures are disposed on the tapered surface and surround the tip-end minimal aperture, and the plurality of straight structures extend away from the tip-end minimal aperture ([0030] “In other embodiments (not shown herein), the wedge structures can be disposed on at least one surface of the inner annular object-end surface, the inner annular image-end surface and the inclined surfaces, or a combination thereof, wherein the wedge structures are regularly arranged around the central axis”).
Therefore, Lin916 teaches wherein the object-side part of the lens carrier further comprises a plurality of straight structures, the plurality of straight structures are disposed on the tapered surface and surround the tip-end minimal aperture, and the plurality of straight structures extend away from the tip-end minimal aperture as it enables favorable for reducing the occurrence of stray light total reflection from the lens elements (0032). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the invention from Chou to have wherein the object-side part of the lens carrier further comprises a plurality of straight structures, the plurality of straight structures are disposed on the tapered surface and surround the tip-end minimal aperture, and the plurality of straight structures extend away from the tip-end minimal aperture according to the teaching of Lin916B for the purpose of favorable for reducing the occurrence of stray light total reflection from the lens elements (Lin916, [0032]).
Claim 8, Chou, Cho, Lin, Lin916 combination teaches invention of claim 7, wherein the plurality of straight structures each have a cross-section being wedge-shaped, a number of the plurality of straight structures is N, and the following condition is satisfied: 65<N<700 (Lin916; Fig. 1B; plurality of straight structures e.g. 140, [0030] “The tapered section 149 connects the inner annular image-end surface 125 and the acute end 148. In other embodiments (not shown herein), the wedge structures can be disposed on at least one surface of the inner annular object-end surface, the inner annular image-end surface and the inclined surfaces, or a combination thereof, wherein the wedge structures are regularly arranged around the central axis.”. [0033] “A number of the wedge structures 140 can be greater than or equal to 80, and smaller than or equal to 420”).
Claim 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chou et al. (US8805176B1), Cho et al. (US20160370579A1), Lin (US20150253569A1), as applied to claim 1 above, and further in view of Yao (US20190129149A1).
Claim 15, Chou, Cho, Lin combination teaches invention of an electronic device with photographing function, comprising: a camera module, comprising the imaging lens module of claim 1; except a cover glass, disposed on an object side of the camera module; wherein an axial distance on the optical axis between the tip-end minimal aperture of the imaging lens module and the cover glass is g, and the following condition is satisfied: 0.03 [mm]<g<0.3 [mm].
However, Yao teaches a cover glass, disposed on an object side of the camera module (see Fig. 7A, Table 1; cover glass or surface 1, Cover W, from Table); wherein an axial distance on the optical axis between the tip-end minimal aperture of the imaging lens module and the cover glass is g, and the following condition is satisfied: 0.03 [mm]<g<0.3 [mm] (see Fig. 7A, Table 1; cover glass or surface 1, Cover W, from Table, thickness from surface 2-4, to the tip of first lens gives g e.g. 0.15mm).
Therefore, Yao teaches a cover glass, disposed on an object side of the camera module; wherein an axial distance on the optical axis between the tip-end minimal aperture of the imaging lens module and the cover glass is g, and the following condition is satisfied: 0.03 [mm]<g<0.3 [mm as it enables a small amount of refractive power (0041). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the invention from Chou to have a cover glass, disposed on an object side of the camera module; wherein an axial distance on the optical axis between the tip-end minimal aperture of the imaging lens module and the cover glass is g, and the following condition is satisfied: 0.03 [mm]<g<0.3 [mm] according to the teaching of Yao for the purpose of having a small amount of refractive power (Yao, [0041]).
Claim 16, Chou, Cho, Lin, Yao combination teaches invention of claim 15, wherein the cover glass is a panel comprising a display module (see Fig. 7A, the cover glass is a panel, light that projects toward the surface area of the cover glass as it is viewed makes it a display module, and also the combination of the cover glass with lenses and imaging sensor makes a display module).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872